Citation Nr: 1813651	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for anxiety disorder.

2. Entitlement to a non-initial rating in excess of 10 percent for service-connected status post left knee meniscectomy with osteoarthritis prior to July 15, 2015, and in excess of 30 percent for service-connected status post left total knee replacement with osteoarthritis for the period from September 1, 2016 and thereafter.

3. Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from December 1984 to January 2007. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The September 2013 rating decision continued an evaluation of 10 percent for service-connected status post left knee meniscectomy with osteoarthritis, denied service connection for anxiety, and denied entitlement to TDIU. A December 2015 rating decision granted an increased rating to 100 percent for the period from July 15, 2015 to August 31, 2016 for status post left total knee replacement with osteoarthritis, and assigned a 30 percent rating for the period from September 1, 2016 and thereafter.

The issue of entitlement to an increased rating in excess of 30 percent for service-connected status post left total knee replacement for the period from September 1, 2016 and thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's anxiety disorder manifested in service.

2. Prior to July 15, 2015, the Veteran's left knee osteoarthritis was manifested by arthritis, pain, normal extension, and flexion to 90 degrees; ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion or nonunion of the tibia or fibula was not shown.

3. Prior to July 15, 2015, resolving reasonable doubt in favor of the Veteran, the Veteran's status post left knee meniscectomy was manifested by grinding, swelling, and giving way.

4. The Veteran is currently service-connected for major depression, rated at 70 percent; sleep apnea, rated at 50 percent; intervertebral disc syndrome, rated at 10 percent; gastroesophageal reflux disease, rated at 10 percent; paresthesia of right side mandibular nerves, rated at 10 percent; paresthesia of left side mandibular nerves, rated at 10 percent; right knee arthritis, rated at 10 percent; status post left total knee replacement, rated at 30 percent; hypertension, rated at 0 percent; and left knee scars, rated at 0 percent.

5. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for anxiety have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Prior to July 15, 2015, a rating in excess of 10 percent for left knee osteoarthritis have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263 (2017).

3. Prior to July 15, 2015, the criteria for a separate 10 percent rating based on left knee symptomatic meniscectomy have been met. 38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256-5263 (2017).

4. The schedular requirements for TDIU are met, and a TDIU rating is warranted. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify and assist. An August 2013 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided an examination in November 2012 to evaluate the Veteran's left knee.

II. Legal Criteria, Factual Background, and Analysis

Anxiety

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his anxiety manifested in service and has continued since service. See May 2014 substantive appeal. The Board agrees.

Service treatment records (STRs) show the Veteran indicated on his June 1984 entrance examination that he had no history with nervous trouble of any sort, depression or excessive worry, or other mental health condition. He reported to be in good health and be taking no medications. The Veteran noted he was hospitalized in 1982 for stress. The Veteran was determined qualified for enlistment. 

STRs from the early 1990s note anxious mood and the Veteran was prescribed Ativan. A December 2001 Medical Board Memorandum reported that in September 2001, the Veteran started experiencing severe symptoms of anxiety while working on the flightline. Due to his anxiety symptoms being a safety risk on the flightline, it was recommended he be crosstrained for a different field. He was removed from flightline duties and prescribed Klonopin for his anxiety. A diagnosis was given of depression and social phobia. Subsequent in-service mental health visits noted panic attacks and diagnosed anxiety. See November 2005 STR mental health visit. 

Post-service medical records support the Veteran's anxiety symptoms, treatment, and diagnosis continued after separation. 

A January 2007 VA examination diagnosed major depression, recurrent, and generalized anxiety disorder with obsessive-compulsive tendencies (mild). There was no opinion given on the etiology of these conditions. 

A May 2013 VA examination diagnosed major depressive disorder and anxiety. The examiner opined the Veteran's anxiety symptoms "are less likely as not (less than 50-50 probability) caused by or a result of military experiences, though the Veteran stated that he experienced symptoms of anxiety while on active duty." 

The Board gives the opinion of the May 2013 VA examiner regarding the etiology of the Veteran's anxiety no probative weight. The examiner provided no rationale and provided an opinion inconsistent with her statement regarding the Veteran experiencing anxiety symptoms in service. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. 38 C.F.R. 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. Id. A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition. 38 C.F.R. 3.304(b)(1). There is no evidence of diagnoses of a mental health condition entering service, the Veteran was not taking medication, and the Veteran reported no history with nervous trouble of any sort, depression or excessive worry, or other mental health condition. Thus, the Board presumes the Veteran was mentally sound at entry into service. Subsequently, treatment records show the Veteran's anxiety manifested in service, worsened in service, and continued since service.

In reaching this determination, the Board acknowledges that the Veteran is already service-connected for depression, and that his anxiety may already be contemplated in the rating for that specific disorder. However, the United States Court of Veterans Claims (Court) has held that it is not improper to award service connection for other psychiatric disorders when warranted. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). That is, even if the same final rating would be awarded, service connection is not precluded.

The Board finds that the Veteran's anxiety manifested in service and is therefore connected to service, accordingly, entitlement to service connection for anxiety is warranted.

Left Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

A review of the evidence finds an August 2006 left knee MRI showed complex degenerative tear of the medial meniscus. In November 2006, a left knee meniscectomy was performed.

A June 2011 left knee x-ray showed moderate medial and mild patellofemoral compartment narrowing with small effusion. 

At a September 2012 VA treatment visit, the Veteran reported a grinding sensation in his knee, but denied locking or catching sensations. He denied any frank instability of the knee. Physical examination observed a limped gait, positive for effusion and pain. Range of motion was 0 to 135 degrees. Stability testing was unremarkable. An assessment was given of left knee pain, medial meniscal injury, and osteoarthritis. A knee injection procedure was performed. The Veteran was prescribed a knee brace.

At a November 2012 VA examination, the Veteran reported his left knee pain had increased over the last 6 to 8 months. He reported a dull constant pain with grinding. He reported symptoms were exacerbated with walking and weightbearing. Flexion was 0 to 100 degrees, with pain beginning at 90 degrees. Extension was unremarkable with no evidence of pain. Range of motion after repetitive testing was 0 to 100 degrees.

In November 2012, the Veteran reported worsening knee symptoms, an increased lack of mobility, swelling, grinding, increased inability to stand, difficulty with stairs, and increased frequency of his knee giving way. 

At a January 2014 VA treatment visit, the Veteran reported worsening knee pain, aggravated by lifting and weightbearing. An impression was given of severe left knee medial compartment osteoarthritis with mild patellofemoral and lateral compartment osteoarthritis.

In February 2014, the Veteran reported his left knee pain was worst when he wakes up in the morning. Physical examination observed the knee to be tender to palpitation over the medial joint line with slight palpable effusion. An impression was given of osteoarthritis of the left knee.

In his May 2014 substantive appeal, the Veteran reported his knee pain continued to increase, grinding, inability to take stairs, and more occurrences of his knee giving way.

Prior to July 15, 2015, the Veteran is assigned a 10 percent rating for status post meniscectomy of the left knee with osteoarthritis, under DC 5003-5260, based on complaints of pain and x-ray evidence of osteoarthritis. See April 2008 rating decision and September 2013 rating decision. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). 

Prior to July 15, 2015, the Veteran contends the regulatory provisions allow for separate and distinct evaluations for his left knee osteoarthritis and left knee meniscectomy. See December 2017 representative brief. The Board agrees.

Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling if there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

X-rays of the left knee performed in June 2011 and May 2012 showed moderate to severe osteoarthritis. The Veteran is already service-connected for right knee osteoarthritis with a 10 percent rating. Therefore, a higher 20 percent rating for the Veteran's left knee disability under DC 5003 is not warranted.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261. Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating is warranted where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

A review of range of motion testing prior to July 2015 shows left knee extension was unremarkable, and flexion was at worst 90 degrees with pain. See November 2012 VA examination. Based on these findings, the criteria for an evaluation in excess of 10 percent for limitation of motion of the Veteran's left knee under Diagnostic Codes 5260 and/or 5261 have not been satisfied. Moreover, even with consideration of additional functional limitation due to factors such as pain and weakness under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), there has been no demonstration of functional impairment comparable to the criteria for the next-higher rating.

Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  During this time period, the Board finds there is competent and credible evidence of left knee grinding, swelling and giving way. Resolving reasonable doubt in favor of the Veteran, the Board finds these symptoms are attributable to the Veteran's status post left knee meniscectomy. The Board finds because the symptoms of grinding, swelling, and giving way are not considered under DC 5003-5260, it would not be pyramiding to award a separate rating to compensate the Veteran's status post left knee meniscectomy symptoms. 

The Board has considered whether any other diagnostic code could serve as a basis for a higher rating. The Board finds that the Veteran is not entitled to a separate rating under any additional diagnostic codes for his left knee disability during this time period.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. There is no competent evidence of subluxation. To the extent the Veteran reports his left knee giving way, difficulty with stairs, difficulty standing long periods, and the use of a knee brace, the Board finds the Veteran is competent and credible to report his left knee giving way, but is not competent to diagnose lateral instability.  The Board gives great probative weight to the November 2012 VA examination finding no left knee instability. The examiner discussed the Veteran's difficulty standing and walking for long periods and use of brace, but found instability testing on examination unremarkable. Furthermore, the Board finds that the symptom of his knee giving way is contemplated by the 10 percent rating awarded under DC 5259 herein.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  The evidence does not support, nor has the Veteran or his representative contended, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion. While there have been competent and credible reports of the Veteran's knees locking in the morning, the Board finds the evidence of locking to be less than frequent with no evidence of dislocation during this time period.

Lastly, the evidence does not show, nor has the Veteran or his representative contended, a finding of ankylosis, tibial or fibular impairment, or genu recurvatum prior to July 15, 2015. 

In sum, for the time period prior to July 15, 2015, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for left knee osteoarthritis. However, resolving reasonable doubt in favor of the Veteran, a separate 10 percent rating is warranted for symptoms related to status post meniscectomy of the left knee. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has a service-connected disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. As such, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

In April 2012, the Veteran submitted an application for TDIU. He reported his service-connected disabilities of anxiety, depression, left knee arthritis, degenerative disc disease and sleep apnea prevented him from securing employment as of April 2011.

In September 2012, the Veteran's VA mental health provider submitted a letter requesting the Veteran be released from jury duty. She stated the Veteran was unable to sit attentively for hours and may be at risk of having an exacerbation of symptoms that may be disruptive to the proceedings.

In August 2012, the Social Security Administration (SSA) determined the Veteran unable to work as on April 1, 2011 due to his mental health conditions. 

An October 2012 VA examiner opined the Veteran is expected to perform adequately in a work setting which is loosely supervised, which requires little or no social interaction, and where he is required to do simple repetitive tasks. Therefore, the Veteran's major depressive disorder does not render him unable to secure and maintain substantially gainful employment.

In November 2012, the Veteran's VA mental health provider submitted a letter opining the Veteran was unable to seek gainful employment and unable to maintain activity for a full eight hour day. The examiner stated she had been treating the Veteran since April 2011. She said he is plagued by persistent and severe major depressive disorder, and his anxiety has rendered him unable to leave his house, work, and cope with activities of daily living.

In November 2012, a VA examiner opined the Veteran's left knee and back conditions would limit employment to jobs that do not require carrying loads and prolonged walking. He opined the Veteran needs ergonomic consideration for frequent stretching to avoid periods of sitting greater than 30-60 minutes. The examiner opined the Veteran's obstructive sleep apnea, hypertension, and esophageal conditions do not impact the Veteran's ability to work.

In November 2012, the Veteran submitted a statement detailing that his left knee disability caused pain, limited mobility, swelling, grinding, decreased ability to stand, difficulty climbing stairs, and his knee unexpectedly giving way. He reported wearing a brace. 

A March 2016 VA examiner opined the Veteran's service-connected bilateral knees cause pain, fatigue, decreased range of motion, and difficulty standing or walking for long periods.

The above medical examiners are competent to opine on the Veteran's mental abilities, but the question of unemployability is a legal determination. See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009). The Board gives great probative weight to the May 2012 letter from the Veteran's VA mental health provider opining the Veteran is unable to seek gainful employment and unable to maintain activity for a full eight hour day. The examiner has a treatment relationship with the Veteran and specializes in mental health. The opinion is supported by the SSA determination that the Veteran was unable to work due to his mental health conditions. These opinions are consistent with the Veteran's reported mental health symptoms of depression, anxiety, panic attacks, disturbance in motivation and mood, difficulty establishing and maintaining effective work and social relationships, suicidal ideations, and neglect of personal appearance and hygiene. See June 2013 VA examination. The Board also gives great probative weight to the November 2012 and May 2016 VA examination opinions that the Veteran's service-connected physical conditions would cause pain and fatigue that would limit the Veteran's ability to stand or walk for long periods. These opinions are consistent with the Veteran's reported chronic pain and discomfort, wearing a knee brace, and ultimately requiring a total knee replacement for his left knee. 

The Board gives limited probative weight to the October 2012 VA examiner's opinion that the Veteran is expected to perform adequately in a work setting which is loosely supervised, requires little or no social interaction, and where he is required to do simple repetitive tasks. The Board finds this opinion inconsistent with the severity, frequency and unpredictability of depression and anxiety symptoms reported by the Veteran and observed by his VA mental health provider.

In summary, the Board finds the Veteran's combination of physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. 

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

Service connection for anxiety disorder is granted.

A disability rating in excess of 10 percent for the Veteran's left knee osteoarthritis is denied.

A separate 10 percent rating for the Veteran's status post left knee meniscectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



REMAND

For the period from September 1, 2016 and thereafter, an examination to determine the severity of the Veteran's status post left total knee replacement is necessary to determine if a rating in excess of 30 percent is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably with an orthopedic specialist, to determine the current severity of his service-connected left knee disability, status post left knee total replacement. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the bilateral knees (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

If the examination does not take place during a flare-up or after repeated use over time, the examiner should attempt to offer an estimate derived from information procured from relevant sources, including the Veteran's lay statements. An examination that fails to attempt to ascertain adequate information from relevant sources regarding frequency, duration, characteristics, severity, or functional loss during flare-ups or repeated use over time will be considered inadequate. See Sharp v. Shulkin, 
29 Vet. App. 26 (2017).

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


